


Exhibit 10.7


MEREDITH CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT


You have been selected to be a Participant in the Meredith Corporation 2014
Stock Incentive Plan (the “Plan”), as specified in the award notice (the
“Notice”). Any capitalized terms used herein that are otherwise undefined shall
have the same meaning provided in the Plan.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
Notice, is between Meredith Corporation, an Iowa corporation (the “Company”) and
the Grantee named in the Notice, and is subject to all applicable provisions of
the Plan and the Plan’s Prospectus. The parties hereto agree as follows:
1.    Award of Restricted Stock Units. The Company hereby grants to Grantee the
number of restricted stock units (the “Units”) set forth in the Notice subject
to the terms and conditions set forth below.
2.    Restrictions. The Units are being awarded to Grantee subject to the
forfeiture conditions set forth below (the “Restrictions”) which shall lapse on
the date(s) specified in the Notice(the “Vesting Date”).
(a)    Any Units subject to the Restrictions shall be automatically forfeited
upon the Grantee’s termination of employment with or service as a Non-employee
Director of the Company or a subsidiary for any reason other than death, or
disability or retirement (as defined below) before the Vesting Date.
(b)    For purposes of this Agreement, “disability” and “retirement” shall be
determined as follows:
Disability
•
Non-employee Director - the Grantee is determined to be unable to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

•
Employee - the Grantee (a) is determined to be unable to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, or (b) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Grantee’s employer or otherwise is a disability that satisfies the
definition of disability in Treas. Reg. § 1.409A-3(i)(4) or any successor
provision thereto.





--------------------------------------------------------------------------------




Retirement
•
Non-employee Director - “retirement” shall mean (a) leaving the Board of the
Company at the end of the full term for which the Director was elected, (b)
retirement from the Board of the Company at any time at or after age 72, or (c)
retirement at any time with the consent of the Board of the Company, or

•
Employee - the termination of the Grantee’s employment after qualifying for
retirement as defined in the Company’s tax-qualified retirement plan.



(c)    In the event of the death or disability of the Grantee at any time before
the Vesting Date, the Grantee will be fully vested in the number of Units
granted pursuant to this Award and a number of shares of the Company’s common
stock (“Common Stock”) equal to the number of such Units will be delivered to
the Grantee or the Grantee’s personal representative within ninety (90) days
after the event.
(d)    In the event of the retirement of the Grantee at any time before the
Vesting Date, a number of shares of Common Stock equal to the number of such
Units will be delivered to the Grantee or the Grantee’s personal representative
upon the Grantee’s retirement, except that any such amount payable to a
“specified employee” (as such term is defined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) shall not be made, except as
permitted under Code Section 409A, prior to the first day of the seventh (7th)
calendar month beginning after the Grantee’s retirement (or the date of his or
her earlier death) or as soon as administratively practicable thereafter.
(e)    In the event of a Change in Control (as defined in the Plan) before the
Vesting Date, the Grantee will be fully vested in the number of Units granted
pursuant to this Award, and a number of shares of Common Stock equal to the
number of such Units (or cash equal to the value of the shares, as determined by
the Committee) will be delivered to the Grantee within ninety (90) days after
the Change in Control.
(f)    If, at any time before shares are actually delivered under this
Agreement, Grantee engages, directly or indirectly, in any activity which is in
competition with any activity of the Company or any subsidiary, or in any action
or conduct which is in any manner adverse or in any way contrary to the
interests of the Company or any subsidiary, all Units or shares deliverable
shall be forfeited. This determination shall be made by the Committee in its
sole discretion. In addition, Units as well as shares and cash delivered to
Grantee under this Agreement shall be subject to policies established and
amended from time to time by the Committee regarding the recovery of erroneously
awarded compensation.
The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.
3.    Adjustments. If the number of outstanding shares of Common Stock is
changed as a result of stock dividend, stock split or the like without
additional consideration to the Company, the number of Units subject to this
Award shall be adjusted to correspond to the change in the outstanding shares of
Common Stock.
4.    Dividend Equivalents. To compensate for the dividends the Grantee would
have received had the Grantee owned a number of shares of Common Stock equal to
the number of Units granted under




--------------------------------------------------------------------------------




this Award, such number of Units shall be multiplied by one (1) plus the
cumulative compounded dividend yield on the Common Stock from the date of grant
through the date the corresponding shares of Common Stock are to be delivered
under this Agreement. The amount so determined shall be paid in cash at the same
time that the dividend is paid to stockholders of the Company.
If a dividend is paid in shares of stock of another company or in other
property, the Grantee will be credited with the number of shares of that company
or the amount of property which would have been received had the Grantee owned a
number of shares of Common Stock equal to the number of Units granted under this
Award. The shares or other property so credited will be subject to the same
Restrictions and other terms and conditions applicable to the Units and will be
paid out in kind at the time the Restrictions and other terms and conditions
lapse.
5.    Delivery of Shares. The Company shall deliver to the Grantee a number of
shares of Common Stock equal to the number of Units on which Restrictions have
lapsed, plus a cash payment equal to the sum of the value of any fractional Unit
then credited to the Grantee’s account, as soon as practicable after the lapse
of the Restrictions, but in any event within ninety (90) days thereof, unless
the Grantee makes a deferral election in accordance with rules established by
the Committee. Any such deferral shall result in the transfer of the shares of
Common Stock and cash into the Company’s deferred compensation plan, at the time
payment would have otherwise been made hereunder, and the Company’s deferred
compensation plan rules shall thereafter govern the administration of this
Award.
6.    Withholding Taxes.
Non-employee Director: The Grantee acknowledges his or her responsibility for
the payment of any taxes for the respective tax jurisdiction attributable to any
share of Common Stock or cash or property deliverable in connection with the
Units and that no taxes will be withheld by the Company.
Employee: The lapse of the Restrictions on any Units pursuant to Section 2 above
shall be conditioned on the Grantee or his or her personal representative having
made appropriate arrangements with the Company to provide for the withholding of
any taxes required to be withheld by Federal, state or local laws in respect of
such lapse. This includes providing FICA/Medicare taxes associated with any
accelerated vesting feature discussed in Section 2.
7.    Nontransferability. Grantee may not directly or indirectly, by operation
of law or otherwise, voluntarily or involuntarily, sell, assign, pledge,
encumber, charge or otherwise transfer any of the Units subject to this Award.
8.    Voting and Other Rights.
(a)    Except as provided in Section 4, Grantee shall have no rights as a
stockholder of the Company in respect of the Units, including the right to vote
and to receive dividends and other distributions unless and until shares of
Common Stock are delivered to the Grantee in satisfaction of the Units.
(b)    The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a subsidiary or in service as a Non-employee
Director of the Company, as the case may be, or to interfere with the right of
the Company or a subsidiary to terminate Grantee’s employment at any time.




--------------------------------------------------------------------------------




(c)    The grant of an award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award in the future. Future
grants, if any, will be at the sole discretion of the Committee, including, but
not limited to, the timing of any grant, the amount of the award and vesting
provisions.
(d)     The Committee retains the right to reduce the number of Units subject to
this Award at any time prior to payment or delivery based on the performance of
the Grantee.
9.    Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.
10.    Notices. Any notice under this Award shall be deemed given on the date
that it is (1) delivered in hand, (2) sent by certified mail, return receipt
requested, postage prepaid, or by Federal Express or other recognized delivery
service, which provides proof of delivery, all delivery charges prepaid, or (3)
two business days after it is sent in writing, in each case addressed as
follows:
To the Company:    Meredith Corporation
1716 Locust Street
Des Moines, IA 50309-3023
Attention: Corporate Secretary


To the Grantee or his or her personal representative at the address of the
Grantee at the time appearing in the employment records of the Company,
currently as shown in the Notice; or
At such other address as either party may designate by notice given to the other
in accordance with these provisions.
11.    Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Iowa and shall be
brought only in federal or state court in Iowa.
12.    Plan Documents. This Agreement is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, the Plan
Prospectus, and any share ownership and retention guidelines established by the
Company. The Plan and the Plan Prospectus are available at:
Plan Prospectus:
http://intranet.meredith.com/Documents/S-8%20for%202014%20SIP.pdf
Plan: http://intranet.meredith.com/Documents/2014%20Stock%20Incentive%20Plan.pdf
or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309




--------------------------------------------------------------------------------




Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


13.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the terms of this Agreement, the Plan, or the
Plan Prospectus will be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.


 
 
 
 
 
 
GRANTEE’S INITIALS
INITIALS OF MEREDITH CORPORATION’S
Chief Development Officer, General Counsel, and Secretary





